Cole, J.
This suit is to recover of defendants 1120 for taxes on the capital employed in trade by them for the year 1848, imposed under an ordinance of Municipality No. 1, approved March 19,1850.
This case is identical with that of Municipality No. 1 v. Wheeler & Blake, reported in 10 An. p. 145.
The constitutionality and legality of the law and ordinance imposing the tax, were fully discussed and determined in that case.
We cannot notice the other matters of defence urged by the appellants, as the amount in dispute is less than three hundred dollars.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed with costs.
Buchanan, J., took no part in this decision.